United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                        July 14, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-31142
                          Conference Calendar


                       UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          ROOSEVELT JACKSON,

                                                   Defendant-Appellant.


             Appeal from the United States District Court
                 for the Western District of Louisiana
                           (03-CR-50045-ALL)



         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     This court affirmed Roosevelt Jackson’s guilty-plea conviction

for distribution of 50 grams or more of crack cocaine, in violation

of 21 U.S.C. § 841(a)(1), and his 188-month sentence.              United

States v. Jackson, No. 03-31142, 2004 WL 1418791 (5th Cir. 22 June

2004).     The Supreme Court granted Jackson’s petition for writ of

certiorari and for leave to proceed in forma pauperis (IFP);

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                   1
vacated our previous judgment; and remanded the case for further

consideration in the light of United States v. Booker, 543 U.S.

___, 125 S. Ct. 738 (2005).        Jackson v. United States, 125 S. Ct.
1015 (2005).      We requested, and received, supplemental briefs

addressing the impact of Booker.          Having reconsidered our decision

pursuant to the Supreme Court’s instructions, we reinstate our

judgment affirming the conviction and sentence.

     For the first time in his petition for writ of certiorari,

Jackson challenged the constitutionality of his sentence, based on

the then-recent holding in Blakely v. Washington, 542 U.S. ____,

124 S. Ct. 2531 (2004), because he was sentenced based on certain

facts   neither    pleaded   to,    nor    found   by,   a    jury.   Absent

extraordinary circumstances, we will not consider a defendant’s

Booker-related claims presented for the first time in a petition

for writ of certiorari.      United States v. Taylor, ___ F.3d ___,

2005 WL 1155245, at *1 (5th Cir. 17 May 2005).

     Jackson      has   presented     no     evidence    of     extraordinary

circumstances.      Even if such circumstances were not required,

because Jackson did not raise his Booker-claims in district court,

any review would be only for plain error.            See United States v.

Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert. filed,

(U.S. 31 A.K. Marsh. 2005) (No. 04-9517).           Jackson does not contend his

claims satisfy plain-error review, as          described in Mares, because

he makes no attempt in showing any error affected his substantial

                                      2
rights.     (Along this line, Jackson contends: the district court

committed    “structural   error”   when   it   sentenced   him   under   a

mandatory guidelines system; and prejudice to his substantial

rights should therefore be presumed.            However, our court has

rejected this contention as inconsistent with Mares.          See United

States v. Malveaux, ___ F.3d ___, 2005 WL 827121, at n.9 (5th Cir.

11 April 2005).      He raises the Booker-issue only in order to

preserve it for possible review by the Supreme Court.)            In sum,

because he fails plain-error review, Jackson falls far short of

showing the requisite extraordinary circumstances.

                                                             AFFIRMED




                                    3